Case 1:16-cr-00614-AMD Document 204 Filed 02/11/19 Page 1 of 2 PageID #: 4197

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
AAS/ICR/CRH                                        271 Cadman Plaza East
F. #2015R01787                                     Brooklyn, New York 11201



                                                   February 11, 2019


By ECF and Email

Robert J. Cleary, Esq.
Dietrich L. Snell, Esq.
William Komaroff, Esq.
Samantha Springer, Esq.
Brittany Benavidez, Esq.
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036

                Re:   United States v. Dan Zhong and Landong Wang
                      Criminal Docket No. 16-614 (DLI)            .

Dear Counsel:

               Pursuant to Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure, the
government writes to provide notice of its intention to call at trial Ambassador Luis C.
deBaca (ret.) to provide expert testimony regarding human trafficking and forced labor.
Ambassador deBaca was the Ambassador-At-Large to Monitor and Combat Trafficking in
Persons, and Senior Advisor to the United States Secretary of State from May 2009 to
November 2014. He is currently the Robina Fellow in Modern Slavery at Yale University.
A detailed resume reflecting his qualifications is attached hereto as Exhibit 1.

                Ambassador deBaca is expected to testify at trial as an expert on human
trafficking and forced labor. He is expected to testify, based on his research and experience
as a leader in these fields, about the complex nature of forced labor and human trafficking
operations. This includes, but is not limited to: the methods by which perpetrators coerce
victims; why certain victims may be treated better than others; why victims may initially
volunteer to participate in a forced labor scheme; why victims may not realize they are
victims; why victims do not attempt to escape. Ambassador deBaca is also expected to
testify regarding particular aspects of human trafficking and forced labor that are prevalent
in, or unique to, the People’s Republic of China.
Case 1:16-cr-00614-AMD Document 204 Filed 02/11/19 Page 2 of 2 PageID #: 4198




                The government reserves the right to call substitute expert witnesses as well as
to call additional expert witnesses, and will provide advance notice of any intent to do so. If
you have any questions or requests, please do not hesitate to contact us.

                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/ Craig R. Heeren
                                                   Alexander A. Solomon
                                                   Ian C. Richardson
                                                   Craig R. Heeren
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000


cc:    Clerk of Court (AMD) (without Enclosure)




                                               2
